Case 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 1 of 11 Page ID
                                 #:4090


 
 
 
 
 
 
 
 
 
 




 
                      ([KLELW
 
 
 
 
            5('$&7('9(56,212)'2&80(17
           352326('72%(),/('81'(56($/
 
 
 
 
 
                       




                                                                         Exhibit 1
                                                                          Page 1
           Case 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 2 of 11 Page ID
                                            #:4091


                                                                                            ADMINISTRATION FOR CHILDREN AND FAMILIES
                                                                                                              370 L'Enfant Promenade, S.W.
U.S. Department of Health and Human Services                                                                        Washington, D.C. 20447


                                                   Office of Refugee Resettlement
                                                    Division of Children's Services
                                    NOTICE OF PLACEMENT IN SECURE OR STAFF SECURE FACILITY




                              -
                              Alien#:            D11te of Birt'1      'ountry of B1rth          Facility Name              l~aciliry 'ype
                                                      -      2001   Honduras                    David and Margaret         Shelter


     This is to provide you NOTICE of the reasons for your placement in a secure or staff-secure facility. Your are in the care
     and custody of the Office of Refugee Resettlement/Division of Children's Services (ORR/DCS). ORR/DCS will not place
     a minor in a secure or staff-secure facility if there are less restrictive placement options available and appropriate.
     However, under certain conditions listed below, ORR/DCS may place minors in a secure or staff-secure facility.

    I . You are considered to be a flight risk.
    2. You have committed or threatened to commit a violent or malicious act toward yourself or other(s).
    3. You have been convicted ofa crime as an adult.
    4. You have been adjudicated as a delinquent.
    5. You have engaged in serious, unacceptable disruptive behavior while in a licensed program.
    6. You are chargeable with a crime or delinquent offense.
    7. You are in criminal or delinquency proceedings.
    8. For your own safety.
    9. There is an emergency influx of minors into the United States and there are no alternative placement options at
        this time. ORR will place you in a shelter care facility as expeditiously as possible.

    If you have any questions or concerns regarding this placement, please discuss them with the facility case management
    staff and/or your attorney of record. Any minor who disagrees with the ORR/DCS decision may correspond directly with
    the ORR/ DCS Division Director. Additionally, the minor may seek judicial review in any United States District Court with
    jurisdiction and venue over the matter to challange the placement decision.



                                                                                   05/22/2018


    ORR Director Signature                                                Date



    Facility Staff/Witness: Name/Signature/Position                       Date




    CC: Minor
        ORR/DCS Facility File
        ORR/DCS Field Coordinator
        ORR/DCS


ORR/DCS Notice of Placement
Last Revised 2/1/05                                                                                                                  Exhibit 1
                                                                                                                                      Page 2
Case 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 3 of 11 Page ID
                                 #:4092


 
 
 
 
 
 
 
 
 
 




 
                      ([KLELW
 
 
 
 
            5('$&7('9(56,212)'2&80(17
           352326('72%(),/('81'(56($/
 
 
 
 
 
                       




                                                                         Exhibit 2
                                                                          Page 3
                   Case 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 4 of 11 Page ID
                                                   UAC Assessment
                                                      #:4093
    first Name:




-   Last Name:

    AKA:
    Status:
    Date of Birth:
    A No.:
    Age:
                                          -
                                              IN-TRANSFER



                                              16
                                                     1001                                                Gender:
                                                                                                         LOS:
                                                                                                         Current Program:
                                                                                                                                                F
                                                                                                                                                94
                                                                                                                                                David and Margaret
    Country of Birth:                         Honduras                                                   Admitted Oate:                         2/17/7.018
    City of Origin:                           Honduras                                                   Neighborhood of Origin:                San Fransisco del Valle




    Previous Placement:
    Shiloh Treatment Center 09/08/2017-02/17/2018 IES Casa Norma Linda shelter (8/02/2017-9/08/2017)
    Rellgiou, Affltlation:
    Minor reports having no religious belief.
    Case Manager:
    Crystal Delgado
    Clinician:
    Santos M Ochoa, ASW




    Describe day to day life In home country:
    At this time the minor did not want to discuss her day to day life in home country. The minor did state that she enjoyed painting and playing soccer. After further assessment the minor stated she
    would stay home and wake up around 10-llam. The minor stated that she completed house chores and at times go out with friends. The minor stated she did not do much throughout the day. -
    Crystal Delgado, CM
    Why did you decide to travel to the U.S. at this time?
    The minor reported traveling to the United States seeking a better life. -Crystal Delgado, CM
       Did the chlfd mention any U.S. Immigration po/fey or practice as a factor in his/her decision to travel to the U.S.?
        r   Y~, C: No

       For UAC aged 14-11 ONLY: Did the child mention economic, Job, or educational opportunities as a factor In his/her decision to travel to the U.S. ?
        r   Yes   c;   No

    When did you leave your home country (month, day, year)?
    7/24/2017
       How long did rhe trip take?
       Approximately two weeks
    How did you get to the U.S.?
    The minor reported traveling with a guide throughout her Journey. The minor reported traveling by bus and car. At this time the minor was unable to recall what cities she passed through. The
    minor did report sleeping in hotels and warehouse looking facilitles. The minor reported being treated well and having food and water. -Crystal Delgado, CM
    Who did you travel with?
    The minor reported traveling with her older sister.             and nephew -         -Crystal Delgado, CM
    Who were you living with when you decided to leave your home country?
-           reported that in home country she was residing with her mother                                  , sister                          , Nephew                    ,Niece                 • Niece
                            , Nep                  , first cousin                                          and sister-I n-law           . -Crystal Delgado, CM
    Where were you planning on living in the U.S. and with whom?
    The minor reported that when she fi rst arrived to ORR she was seeking reunification with brother In law (half-sister               I partner   After he was unable to sponsor she was seeking
    reunification with her half-sister                  who was unable to sponsor due to requirements. At this time the minor has no viable sponsor. -Crystal Delgado, CM
    Where were you apprehended?
    The minor reported crossing a river between Mexico and the US. After crossing the river the minor reported walking for approximately two hours before being apprehended. The minor's NTA
    states she was apprehended at or near Hidalgo, Texas on August 2, 2D17. -Crystal Delgado, CM
      At which U.S. Border Patrol sector did the child cross Into the U.S.?

    Have you ever been to the U.S.            iVes.C.No
    before?
    If yes, when?

    The child's e.perlence and additional Information regarding journey and apprehension:
    N/A



    Has family In Country of Origin? (If yes, list below)                                                               (: Yes ("" No

    Family in Country of Orlsln                                                                                                                                                        Exhibit 2
                                                                                                                                                                                        Page 4
             Case 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 5 of 11 Page ID
 lifl'ill
                     "             l'.'l>J'
                                              #:4094                 '11-.,'             .                    ~

                                                                                                                                              Mother
                                                                                                                                                                                 ..
                                                                                                                                              Half-Sibling
                                                                                                                                                                         -
                                                                                                                                              First Cousin
                                                                                                                                              Niece
                                                                                                                                              Niece
                                                                                                                                              Nephew
                                                                                                                                              Sister-in-law
                                                                                                                                              ~



 Hils Family in the U.S.? (If yes, list below)                                                                     r.   Yes    r    No
 Family and Family Friends In the U.S.
                                                                  .                                                                                                                   .




-
I                                     :                               r.m                                     !Iill":' '             ~.~i!-   1:!mJ•,.,11'.iJ•'                                i ..
                                                                                                                                              Half-Sibling
                                                                                                                                              ~ alf-Sibllng
                                                                                                                                              Half-Sibling

I                                                                     .                                                                       - Select Relationship -
I                                                                                                                                             - Select Relatlonshlp --
                                                                                                                                              ~




 Parent's whereabouts?
The minor reported that her mother Ana Esperan 2a Mancia Valle resides in home countiy, Hon duras and that her father also resides in Honduras. -Crystal Delgado, CM
 Are you married?                                                                                                  r    Yes    r.   No
Spouse Name, Age, and Location:
 N/A
 Has Children? (If yes, 11st below)                                                                                r    Yes    r.   No
Children



 Have you ever been hurt, physically, mentally or emotionally by someone taking care of you?                       r    Ye s   r.   No

 If yes, who and when?

 Have you ever been taken to the hospital/emergency room because you were hurt?                                    r    Ve<    r.   No

If yes, explain :

What does the word "discipline" mean to you?
The minor reports that the word means to follow rules/directives from others. ·Ctystal Delgado, CM


List any allergies:
No known allergies
Do you feel unwell?                          r.   Yes   I    No

If yes, what are your symptoms?
hearing deficit to right ear
Additional med ical Information :
lllllllwas seen by Or. Oadabhoy on 2/21/18 to est ablish care.m ,as been referred to the ENT due to reporting to have a hearing deficit to her right ear. TAR has been submitted for consult.
Or. Dadabhoy ordered a labs fo         ue to minor having anemia. Minor was also prescribed claritin for allergies and acne medication. Minor denied having any other health concerns at this
time .- Marla Ortega, LVN      had a psychiatric consult with Or. Hu on 2/26/18. Minor's Prozac was increased from 30mg every morning to 40mg every morning. Minor Is to continue on the same
dosage for seroquel and Banophen. Minor will have a follow up with Dr. Hu in 1 month or sooner ii needed. Minor is also to have labs drawn on 2/28/18 .- Maria Ortega, LVN ~          as s~en by
the ENT on 2/28/18 for an evaluation. Minor has been referred to the audiologist for an audiological evaluation. Minor is scheduled to see the audiologist on 3/14/18. Minor will return to the ENT
on 3/21/18 to review results of audiological testing.- Maria Ortega, LVN Minor's lab results came back normal. Minor's hemoglobin came back mildly low Minor Is to Increase iron In her diet. No
new orders given .- Maria Ortega, LVN lllllltad an office visit with the Audiologist on 03/14/18 to have hearing testing done. Minor has a follow up with Dr. Scott on 3/21/18 to discuss results
and possible treatment options.- Maria Ortega, LVN -       had a follow up with the ENT on 03/21/18, Minor has been referred to the audiologist for hearing aids. Appointment is scheduled for
4/4/18 . After discussing minor's condition with Marla Fields Senior Advisor for Child Well-being and Safety it was determined that minor does meet disability criteria. Minor's case manager was
informed. · Maria Ortega, LVN. ,ad an appointment with the Audiologist for a hearing Aid Consu lt on 4/4/18 . Currently pending Audiological notes and hearing aid cost information to
submit to PCU for approval.- Marla Ortega, LVN Minor was seen by Or.Hu for psychiatric medication follow-up on 4/24/18.. No med ication changes. Minor will follow-up in 4 weeks or as needed .
Diana Ortiz, LVN Minor was seen for follow-up immunizations on 5/7/18 by Or. Dadabhoy. Will monitor for adverse reaction . -Diana Ortiz, LV~     had a follow up with the Audiologist on
5/9/lB to get measured for hearing aids. Hearing aid was orde red and will be ready for pick up in approKimately 6 weeks.- Maria Ortega, LVN -     was seen by Or. Maldonado on 5/10/18 for her
6 month dental check up .Minor had a normal dental evaluation.- Maria Ortega, LVN-          had a dental follow up with Dr. Maldonado on 5/16/18. Minor had fillings to teeth @ 18, 19, and 20
completed. Minor is scheduled for a dental follow up on 5/22/18.0 Maria Ortega, LVN
Medical History
                                                                                                                                         -
 ~:ij/j(tt':fu";fl::,:- Y!3':.~:: ..!lt'1i:__. 1l'!m!J                                     .,~.                I
                                                                              ~.!ll.;·                                                                  -
                                                                                                                                                                             -            ,_   -
 Pregnant                                     r   Yes   r.   No
--
Tuberculosis                                  i Yes     r.   No

 Varicella                                   r    Yes   r:   No
                                            -
 Measles                                     r    Yes   r.   No

 Mumps                                        (*'Yest:" No

 Rubella                                      r   Yes   r.   No
                                              r         r.
 Asthma                                           Yes        No
                                                                                                                                                                                      Exhibit 2
                                                                                                                                                                                       Page 5
Case 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 6 of 11 Page ID
                                 #:4095


 
 
 
 
 
 
 
 
 
 




 
                      ([KLELW
 
 
 
 
            5('$&7('9(56,212)'2&80(17
           352326('72%(),/('81'(56($/
 
 
 
 
 
                       




                                                                         Exhibit 3
                                                                          Page 6
               Case 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 7 of 11 Page ID
                                                #:4096




                                                                                                                                     Oflicc of Refugee Rcscttlcmcnl
     U.S. Department of Hc:,lth and Human Services                                                                        Placement Authorization, Rev.10/29/2012


                                                              OFFICE OF REFUGEE Rr.:SKJ"J'Ll~MENT
                                                                   Division of Children's Services
                                                                   PLACEMENT AUTHORIZATION
             The U.S. Department of Health and Human Services (HHS), Office of Refugee Resettlement (ORR), Division of Children's
             Services (DCS) is responsible for coordinating and implementing the care and placement of (6 U.S.C. 279 (b)( 1)(A)):

             Mino1's Name :                                                                 Alien Number:             -
                                                                                                                          --------------
             Date of Birth:    -      2001                                                  Nationality:                  Honduras

             Hereby authorizes, hereinafter "care provider," to provide 24 hour care for the minor. Cure and placement will include, but is not
             limitc<l to:

             care provider:        David and Margaret

              I. Custody.
              The minor is in the legal custody of the Federal government and is placed in the care provider's physical custody for care and
              sheller. The care provider musl provide !'or the minor's daily care und pro,cclion, which conforms lO all applicable ORR
              instructions and minimum standards based in statute or law. The minor's placement with th e care provider is based on the care
              provider's compliance with the requirements set forth in the contract or cooperative agreement with ORR. ORR, al its sole
              discretion, may remove the minor from the care provider al any time.

__            2. Authority.
              The care provider will adhere to all Federal and State licensing laws, rules, and regulations. Additionally, the care provider will
              adhere to all ORR policies, guidance, and instructions. Failure to adhere to Stale licensing or ORR requirements will result in
              corrective action up to nnd including termination of the grant or contract.

              3. Etlucation.
              The care provider must enroll the child in an educational program(s) as directed by ORR. This may include educational
              programming created by the care provider if approved by ORR. The care provider may sign any documents needed lo enroll the
              child in an educational program. The care provider may also receive and review all of' the minor's educational records.

              4. Travel.
              The care provider may provide routine trnnsportation for the minor, including Lrnnsportution to and from medical, mental, and
              dental care; court hearings ; transfer to other care provider programs; trips, outings, or other travel pe11incnt to the minor's
              educational, social, and emotional development.

              S. Photographs :rnd Videotapes.
              The care provider may take photographs and record vi<leotap1.:s of the minor for the minor' s personal use and for purposes of
              identification . The care provider may not release any photographs or videotapes of the minor for public use without ORR's prior
              written pcm1ission.

               6. Medical Care.
               The care provider nrny consent lo the child's medical. dental, and menu1l health <.:ureas specined in the /\Uthorization to
               Consent to Medical, Dental, and Mental Health Care. The care provider may receive, review, and maintain all or the minor's
               medical , dcntul, and mental health records in a separate medical file.

               7. Files/Conliclcntiality.
               All records maintained by the care provider in 1·eference to the mino r are considered ORR property . Under penalty of law, the
               care provi<ler 1nusl not release information about the minor to any individual, organization, or entity without the prior



           Placcmcnl Authorization, Rev. 10/29/2012
          ORR UAC/P-J                                                                                                                               Exhibit 3
          Onn UAC Progr11111 Operations M:111ual 2012
                                                                                                                                                     Page 7
               Case 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 8 of 11 Page ID
                                                #:4097




                                                                                                                               Office of Refugee Rescttlcme:
U.S. [)cpa rtmcnl of Hc11lth and Human Se rvices                                                                     Placcmcnl Aurhoriwtion, Rev. 10/29/20 1...

         • The care prov ider may provide information about the minor to the minor's educational program, medical.
         mental healU1, dental, and other service providers lo the cxlcnl thal the information is needed fo r the minor' s
         education, rccreaiion, social development, medical, dental, or mental health treatment.
         • The care provider must give ORR and its designees, as directed by ORR, unrestricted free access to information
         uboul lhc minor al all times.
         · /\II case fi le in formation maintained under grants or contracts with the Fcdcrnl government arc the prope11y of
         the Federal government and are fully accessible to ORR/DCS, or any of their duly authorized representatives, in
         accordance with applicable federa l law, regulations, and 0MB circulars. The records should be retained in
         accordance with these applicable laws, regulations, 0MB circulars, and ORR po licies.

         8. Contact with the Fami ly.
         The care provider must permit the minor and the minor's family (as well as other individuals al ORR's discretion) lo
         maintain conlacl through direct visitation, telephone calls, mail, and gifts under the terms and conditions specilicd by
         applicable law. regulations, and ORR policies.

         9. School Programs ancl Extracurric ular Activities.
         The care provider may authorize lhe minor to participate in routine school programs as well as soc ial and
         cxlracurriculur acLi vitics that do not involve an unusual risk or injury lo the minor unless otherwise speci!ied hy ORR.

         JO. Reason for Placcmcnl.
         An unaccompanied minor who meets the definition nf an unaccompanied alien child, 6 U.S.C. 279 (g)(2), and is in
         Federal custody by reason nl" his or her immigration status.

         11. Time in Care.
         The care provider's care giving authority will terminate upon the minor's physical discharge f'rom the care provider's
         custody. The care provider will still have legal obligations for maintaini ng the minor's properly if it is still in the care
         provider's custody and case file as directed by ORR.

          12. Financial.
          ORR agrees lo provide fin ancially for the care of said minor according lo the linancial agreement between ORR and
          care provider or subsequent agreements agreed to hy ORR and the care provider.

          13. Restraints.
          The ~r~,ovidcr must exhaust prcv;~jvc, de-csealative, ond less restrictive techniques before it uses any type or
          res ~hould P. lY.Sical restnynt V, eccssary !'or the safety of the minor or others, the cure provider must use
                 --                     )V /_,,,--                       2 -17- l g           C?Ol() -f:9@ -<c:1 zl
          s·   nature - Authorized Representati ve of Care Prov ider        Date               Telephone Number


                                                                           02/18/2018             202-401-5709
          Signature - Official Representative                                Date              Telephone Number
          Office of Refugee llcscttlcmcnt
          Administration for Children :rnd Families
          US Ocparlmcnl of Health and Human Services




      Placement Authorization, Rev. I0/29/2 012
      ORR UAC/P-1                                                                                                                                 Exhibit 3
     ORR lJAC Program Opcrntions M an ual 2012                                                                                                     Page 8
Case 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 9 of 11 Page ID
                                 #:4098


 
 
 
 
 
 
 
 
 
 




 
                      ([KLELW
 
 
 
 
            5('$&7('9(56,212)'2&80(17
           352326('72%(),/('81'(56($/
 
 
 
 
 
                       




                                                                         Exhibit 4
                                                                          Page 9
(~7ie.
 ~~~f-
         Case 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 10 of 11 Page ID
                                           #:4099



                                                                                                          Office of Refugee R esettlement
lJ.S.Department of Health and Human Services                  Authorization for Medical, Dental, and Mental Health Care, Rev. 11/01/2011

                                      OFFICE OF REFUGEE RESETTLEMENT
                                            Division of Children's Services
                          AUTHORIZATION FOR MEDICAL, DENTAL, AND MENTAL HEALTH CARE

         The Department of Health and Human Service (HHS), Office of Refugee Resettlement (ORR), Division
         of Children's Services (DCS) is responsible for coordinating and implementing the care and custody of




                                                                                           -
         the following minor pursuant to section 462 of the Homeland Security Act of 2002 (6 U.S.C. ~279):

         Minor's Name:                                              Alien Number:

         Date of Birth:                                             Nationality:            Honduras


         ORR hereby Authorizes , hereinafter "care provider," to arrange medical dental, and mental
         health care for said minor under the following terms and conditions:
           care provider :    David and Margaret

         1. Licensing and Reimbursement

         •All medical, dental, or mental health services for the minor will be by a State licensed provider.

         •The licensed medical, dental, or mental health provider must be willing to accept the Medicare
         reimbursement rate, payment on a fee for service basis, or to provide services for no fee .

         2. Authorization and Notification

          •The care provider shall secure authorization from ORR before consenting to any non-emergency
          medical, dental or medical health services; except for initial medical screening.

          •The care provider shall consent to the provision of emergency treatment recommended by a
          licensed medical, dental, or mental health provider. The care provider shall notify ORR of the
          emergency immediately following treatment if possible, or within 24 hours after the initial incident.

          •Significant surgical or medical procedures require heightened ORR involvement. Please refer to
          ORR instructions and procedures on medical services requiring heightened ORR involvement in
          these special cases.

          •Minors have the right to be tested for HIV or other sexually transmitted diseases; the care provider
          shall ensure the minor receives the test(s) as requested.

          •The care provider is authorized to dispense over-the-counter medications and prescription




                                                                                                                            Exhibit 4
                                                                                                                             Page 10
         l'-
  ·~,.,"¥v•1a Case
                 2:18-cv-05741-DMG-PLA Document 108-1 Filed 10/05/18 Page 11 of 11 Page ID
                                              #:4100                       Office of Refugee Resettlement
U.S. Department of Health and Human Services                           Authorization for Medical, Dental, and Mental Health Care, Rev. 11/01/201 1
         3. Medical and Dental Exams/Screenings


          •Minors in care shall receive a medical exam within 48 hours of placement in a care provider
          program, unless the minor obtained a medical exam within one calendar year and while under the
          care of another ORR-funded care provider.

          •Minors in care shall also receive an initial dental examination within 90 days of placement, but
          no sooner than their 30th day in the custody of ORR.

          4. Immunizations


          •The care provider shall ensure that all minors in care receive necessary immunizations.

          •Females IO years or older must undergo a quantitative blood pregnancy test, with the minor' s
          consent, before being administered any immunization.

          5. Medical, Dental, and Mental Health Records/Confidentiality


          •Care providers shall (1) obtain copies of all screenings, exams, or testing performed on a minor in
          care, signed by the licensed health care professional, (2) provide copies to ORR, when requested,
          and (3) ensure that medical records are maintained in the minor's file.

          •All records maintained by the care provider in reference to the minor's health care are the property
          of ORR, Care providers may not release health information about the minor to any individual or
          organization without prior express authorization of ORR, except in the following instances: to the
          minor's educational program or medical, mental health, dental, and other service providers to the
          extent that the information is needed for the minor's education, recreation, social development,




                              d-
        1gnature - Authorized Representative of Care Provider
                                                                                  02/ 18/2018

                                                                                Date
                                                                                                  C1oq,Js1e,~~q2,1 r/-3t 7-;;
                                                                                                      Telephone Number


          /.~/~/                                                                  02/18/2018             202-401-5709


      Signature - Official Representative                                        Date                 Telephone Number
      Office of Refugee Resettlement
      Administration for Children and Families


       I. "lmmuoizntioos a nd Pregnancy Testing," April 2, 2008. http://www.acf.bhs.gov/programs/orr/programs/ORRPolicy4208.pdf




                                                                                                                                                     --
      Authorization for M edical, Dental, and Mental H ealth Care, R ev. 11/01/2011                                                  Exhibit 4
     ORR UAC/P-2                                                                                                                      Page 11
